Citation Nr: 1510096	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-22 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran had a personal hearing with the undersigned Veterans Law Judge in December 2014.

The issues of entitlement to service connection for a bilateral leg disability, an acquired psychiatric disability, and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between his service and his eye disability.


CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In February 2009, the Veteran was provided with the requisite notice as to the evidence and information needed to substantiate his claims.  38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  

He has not been provided an examination in regard to whether an eye disability is related to service, and the Board finds one is not required.  An examination will be provided when there is (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an "in-service event, injury, or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and, (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidentiary requirement for element (3) is low.  Id.  When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Here, the record reflects the Veteran was diagnosed with glaucoma in or around 2007.  However, there is no evidence of an incident or disease during service, and no indication that glaucoma may be related to service.  His STRs do not document any injury to the eye, and he has not alleged an injury or disease in service.  Indeed, the Veteran has testified that he cannot say how it is related to service, and none of his treatment records suggest a relationship to service.  The only suggestion that it is related to service is the fact that he has filed a claim to service connect it.  VA is not required to schedule an examination for a medical nexus opinion merely as a matter of course.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004); Waters, 601 F.3d at 1278.  

The Board finds the Veteran has been accorded ample opportunity to present evidence and argument in support of this claim.  See 38 C.F.R. § 3.103 (2014).  Accordingly, the Board will address the issues on appeal.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  Service connection requires evidence showing (1) the Veteran has the claimed disability or, that he had it at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The record reflects that the Veteran was diagnosed with glaucoma in or around 2007, over twenty years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  He has not made any allegations regarding an incident or disease during service.  The records do not show or suggest a relationship between his service and his glaucoma.  Accordingly, service connection must be denied, as there is no evidence that glaucoma incepted during or due to service.  Shedden, supra.

The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
ORDER

The claim of entitlement to service connection for an eye disability is denied.


REMAND

The Veteran's remaining claims require further development.

An updated medical opinion should be obtained regarding his left and right legs and ankles.  His ankles do not have full range of motion, and he has complaints of persistent pain in the right ankle.  However, the February 2010 VA examiner did not make any diagnoses.  On remand, a diagnosis should be made.  Further, the Veteran alleges that his right leg was aggravated by service and that he entered with a pre-existing disability.  This theory should be addressed.

In regard to his acquired psychiatric disability, an effort should be made to obtain his personnel records from service, as they may contain relevant information.  Further, he should be provided an examination.  His wife's testimony regarding her husband's symptoms include a description of a possible hallucination, wherein the Veteran was marching and talking about aspects of military life.  Both she and the Veteran have asserted that his private psychiatrist, who has retired from practice, told them that his psychiatric symptoms were related to his service.  Indeed, a November 2006 record of a psychiatric hospitalization notes that he was trying to have his mother march in a military fashion.  This evidence must be addressed.

The Veteran has alleged that hypertension is related to service because he was "stressed out" during service.  Because he has related it to psychiatric symptoms, the Board finds that it is inextricably intertwined with his claim for an acquired psychiatric disability.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain his complete service personnel file.

2.  Ask the Veteran to identify all treatment he has received for his right and left leg, hypertension, and psychiatric disability, and make arrangements to obtain all records not already associated with the file.  

Specifically ask for authorization to retrieve mental health treatment records from Bullock County and Selma hospitals, mentioned during his December 2014 hearing (p. 15 of the transcript).

Ensure a complete record of VA treatment is in the file.

3.  After receipt of the records, schedule the Veteran for an appropriate examination of his bilateral legs and ankles.  The examiner is asked to review the claims file prior to the examination.  The examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosis is related to service.

The February 2010 VA examiner found normal legs and ankles, however, the Veteran did not have full range of motion of the ankles.  He also complained of persistent pain in the right ankle.  He has argued that he entered service with a pre-existing right leg and ankle disability that got worse during service.  His STRs show he entered service with history of a right ankle fracture that was well-healed.  His STRs do not show any complaints during service regarding the right leg, but he did have left knee pain and was diagnosed with a patellar tendon sprain.  There is no separation examination on record.

In regard to the right leg, the examiner is asked to provide an opinion on whether it is clear and unmistakable, or undebatable, that a right leg disability pre-existed service.  If it is undebatable that a disability pre-existed service, then the examiner is asked to point to the evidence or information that led to the conclusion.  If found to be pre-existing, the examiner is then asked whether it is clear and unmistakable, or undebatable, that the right leg disability was not aggravated (that is, did not undergo a permanent increase in severity ) during service.

If unable to find clear and unmistakable evidence supporting a pre-existing condition of the right leg or ankle that was not aggravated during service, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any current right leg or ankle disability is related to service.

In regard to the left leg, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any left leg disability is related to his left patellar tendon strain during service.

All opinions are to be supported with explanatory rational, with citations to evidence in the record or accepted medical knowledge.

4.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any acquired psychiatric disability is related to service.  The examiner is asked to review the claims file prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.

The Veteran has alleged that his private treating physician has related his symptoms to service, and a November 2006 record notes that he was trying to convince his mother to walk or march in a military fashion.  The Veteran's wife has testified to witnessing a potential hallucination, wherein the Veteran was marching and speaking about aspects of the military.  The examiner is advised that his STRs do not contain evidence of psychiatric treatment, but that alone is not dispositive of the question.  The examiner is asked to consider the lay statements describing his symptomatology as credible.

All opinions shall be supported with explanatory rationale, with citation to evidence in the record and to medically accepted knowledge.

5.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that hypertension is related to service.  The examiner is asked to review the claims file prior to the examination, and to support all rendered opinions with explanatory rationale, with citation to evidence in the record and medically accepted knowledge.  His STRs show that he entered service with a blood pressure reading of 130/86.

If the Veteran's acquired psychiatric disability is found related to service, the examiner is asked whether it is as likely as not (50 percent or greater probability) that hypertension is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) by the acquired psychiatric disability.  

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


